Citation Nr: 0508329	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  00-00 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder 
as a result of in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied the veteran's claim of 
entitlement to service connection for a respiratory disorder, 
asserted as secondary to in-service asbestos exposure.  The 
veteran perfected a timely appeal of the determination to the 
Board.  

When this matter was previously before the Board in February 
2001 and July 2003, it was remanded for further development 
and adjudication.  


FINDINGS OF FACT

1.  The veteran worked in vehicle maintenance during service 
and was likely exposed to asbestos during his period of 
active duty.

2.  The preponderance of the evidence shows that the 
veteran's respiratory disability was not present in service 
or until many years thereafter, and that it is not related to 
service or to an incident of service origin, to include his 
in-service exposure to asbestos.


CONCLUSION OF LAW

A respiratory disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
service connection for respiratory disability, and that the 
requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide, and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative have been provided with a Statement of the 
Case (SOC) and Supplemental Statements of the Case (SSOCs).  
These documents provided notice of the law and regulations, 
as well as the reasons and bases for the determinations made 
regarding his claim.  By way of these communications, the 
veteran was also informed of the cumulative evidence that had 
already been provided to VA, or obtained by VA on his behalf.

In addition, by way of the RO's March 1999, April 2003 and 
January 2004 letters, as well as the Board's February 2001 
and July 2003 remands, VA notified the veteran of the 
information and evidence not of record that was necessary to 
support his claims.  In the discussions contained in these 
communications, the veteran was furnished notice of the types 
of evidence that he needed to send to VA, as well as the 
types of evidence VA would assist him in obtaining.  Further, 
he was informed of his responsibility to identify, or to 
submit directly to VA, medical evidence showing treatment for 
respiratory problems since service as well as evidence 
showing that he had a respiratory disability that was related 
to his in-service asbestos exposure.  

In light of the foregoing, the Board finds that the notices 
contained in above documents substantially comply with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying the evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 270 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
Therefore, any error with respect to the timing of the VCAA 
notices, as well as any error in not providing a single 
notice to the veteran covering all content requirements, was 
harmless.  See 38 C.F.R. § 20.1102.

With respect to VA's duty to assist, the Board notes that the 
RO associated records from the Social Security 
Administration, as well as private and VA medical records, 
dated since 1981.  In addition, in September 2001, the 
veteran was afforded a formal VA examination to determine 
whether he had a respiratory disability, and if so, the 
etiology of any respiratory disability found to be present.  
In light of the foregoing, the Board finds that there is no 
pertinent identified evidence that has not been accounted 
for.  Moreover, the veteran's representative has submitted 
written argument in support of this claim on numerous 
occasions.  Thus the Board will thus proceed with the 
consideration of this case.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration at this time, without a 
third remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA or to give his representative another 
opportunity to present additional evidence and/or argument.  
Bernard.  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
additional assistance would aid him in substantiating his 
claim.  Hence, no further notice or assistance to the veteran 
is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United 
States Court of Appeals for Veterans Claims (Court) has 
declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, where, as here, the Board is presented 
with conflicting medical evidence, it is free to favor one 
medical opinion over another, provided it offers an adequate 
basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this 
regard, the Board notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) and the 
Court have both specifically rejected the "treating 
physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Instead, in Guerrieri, the Court offered guidance on the 
assessment of the probative value of medical opinion 
evidence.  The Court instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Id. at 470-
71.

The veteran worked in vehicle maintenance during service and 
VA has acknowledged that he was likely exposed to asbestos 
during his period of active duty.  In making this concession, 
VA is aware that in a March 1999 statement, the veteran 
reported having post-service exposure to asbestos from 1971 
to 1991 while working on different job sites.  

The Board has reviewed the lay and medical evidence in 
detail; however, because it is clear that the veteran has 
been diagnosed as having respiratory disability, the Board 
will focus its discussion to the evidence that concerns 
whether this condition is related to his service or to an 
injury or event of service origin, to specifically include 
his acknowledged in-service asbestos exposure.  See Gonzalez 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In a May 2000 report, the veteran's treating physician, Dr. 
Muhammad Alam, noted that the veteran suffered from long-
standing shortness of breath and that he was unable to walk 
more than 50 yards without being out of breath.  He also 
indicated that the veteran had nighttime wheezing together 
with a chronic cough.  Dr. Alam opined that, given the 
veteran's history of being exposed to asbestos, it likely 
contributed to his shortness of breath, wheezing and cough.

In September 2001, the veteran was afforded a formal VA 
respiratory examination to determine whether he had a 
respiratory disability that was related to or had its onset 
during service, to specifically included his conceded 
asbestos exposure.  At the outset of his report, the examiner 
indicated that he had reviewed the veteran's claims folder.  
The examiner noted that the veteran reported that the onset 
of his respiratory problems was in 1981, and that he had in-
service asbestos exposure.  The examiner also observed that 
he had post-service occupational asbestos exposure.

During the examination, the veteran complained of having 
shortness of breath and a chronic cough.  The examination 
revealed that he had occasional rhonchi.  A chest X-ray was 
normal.  The examiner diagnosed the veteran as having chronic 
bronchitis and opined that it was unlikely that the condition 
was related to service.

Following a careful review of the medical evidence, the Board 
finds that the opinion offered by the September 2001 VA 
examiner, which was based on the examiner's physical 
examination of the veteran and of his medical records, as 
well as the findings of a chest X-ray, is more persuasive 
than the private assessment offered by Dr. Alam.  In reaching 
this determination, the Board emphasizes that, unlike Dr. 
Alam, the September 2001 VA examiner reviewed the claims 
folder.  As such, the impression of the September 2001 VA 
examiner regarding the etiology of the veteran's respiratory 
disability, is competent for rating purposes; for this same 
reason, the opinion offered by Dr. Alam's is suspect and 
therefore of limited probative value.  See Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003).  

Further, although VA has conceded that the veteran was 
exposed to asbestos during service, neither Dr. Alam nor the 
VA examiner diagnosed the veteran as having an asbestos-
related respiratory disability.  Indeed, in opining that the 
veteran's respiratory disability was related to service, Dr. 
Alam simply indicated that the veteran had long-standing 
shortness of breath; by the veteran's own report, this 
condition had its onset in 1981, approximately ten years 
after his discharge from active duty.  Moreover, Dr. Alam 
merely attributed the veteran's respiratory disability to his 
asbestos exposure, and gave no indication that he was aware 
of the veteran's 20-year, post-service occupational exposure 
to asbestos.  Thus, it is unclear whether even Dr. Alam 
concluded that the veteran's respiratory disability was 
related to or had its onset in service.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.


ORDER

Service connection for respiratory disability, to 
specifically include asbestosis, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


